Citation Nr: 0313220	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for retinal lattice 
degeneration.

2.  Entitlement to a compensable rating for residuals of 
second degree burns of the face.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1964.  These matters initially came 
before the Board of Veterans' Appeals (Board) on appeal of a 
May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Chicago, 
Illinois, that denied service connection for retinal lattice 
degeneration and granted service connection for residuals of 
second degrees burns of the face, rating the disorder 
noncompensable.  In September 2000 the veteran appeared at a 
Travel Board hearing before the undersigned.  A transcript of 
that hearing has been associated with the record.  The Board 
remanded the case in November 2000 for additional development 
of the evidence.  The issue of entitlement to service 
connection for retinal lattice degeneration will be addressed 
in a remand which follows this decision.  


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
service-connected second degree burn residuals of the face 
are moderate; disfiguring.


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's service-
connected second degree burn residuals of the face.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Code 7800 (in effect prior to August 30, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
__F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

While the veteran has not been fully advised of the pertinent 
mandates of the VCAA and implementing regulations, he has 
been advised as to what the evidence must show to establish 
an increased evaluation.  See March 2002 RO letter to 
veteran.  He was afforded a VA skin examination; color 
photographs were taken. Treatment records have been 
associated with the claims folder.  He has also been notified 
of the criteria for rating skin disorders which were revised 
effective August 30, 2002.  See March 2003 supplemental 
statement of the case (SSOC).  In essence, all mandated 
notice and assistance requirements are met.  In light of the 
favorable determination below, further notice for technical 
reasons would serve no useful purpose. 


Factual Background

On March 1999 VA skin examination the veteran reported 
sustaining forehead and facial burns in service.  Residuals 
of second degree, old forehead facial burn, occasionally 
symptomatic with burning sensation in cold weather and with 
humidity was diagnosed.  

A May 1999 RO rating decision granted service connection for 
"residuals second degree burns forehead," rated 
noncompensable under Codes 7802-7800.  

At a September 2000 hearing before the undersigned, the 
veteran indicated that he treated his skin disorder daily 
with Aloe Vera, and that he had coloration changes with 
cooler temperatures and dampness.  He indicated that the 
affected area was essentially his entire forehead from his 
eyebrows to his hairline.  

VA treatment records from 1975 to 2003 do not show treatment 
for the service-connected skin disorder.  

On April 2002 VA skin examination it was noted that while the 
veteran's service-connected skin disorder was currently 
asymptomatic, he continued to treat the area with vitamin E 
and Aloe Vera.  He added that the skin itched when he 
experienced flaking.  Examination showed a hyperpigmented 
patch across the forehead.  Erythema, exfoliation or crusting 
was not observed.  No systemic or nervous manifestations were 
noted.  It was noted that the veteran had dyschromia and a 
history of seborrheic dermatitis.  The diagnosis was very 
mild old burn of face with hyperpigmented patch across the 
forehead.  It was noted that there was no disfiguring 
scarring.  

Color photographs of the veteran's face, including the 
forehead area, have also been associated with the claims 
folder.  They appear to show some discoloration across the 
forehead approximately 1/2 inch above the eyebrows.  



Laws and Regulations

The Board observes at the outset that this appeal is from the 
initial rating assigned with the grant of service connection 
for second degree burn residuals, and that the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such cases, staged ratings, based on facts found, may be 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Here, the disability at issue has remained static throughout 
the appeal period, and staged ratings are not indicated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

As reported above, the criteria for rating skin disorders 
were revised effective August 30, 2002 (during the instant 
appeal period).  The Court has held that when the applicable 
regulations are amended during the pendency of an appeal, as 
is the case here, the version of the regulations most 
favorable to the veteran should be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As noted, the RO 
advised the veteran of the rating criteria changes.

The veteran's service-connected second degree burn residuals 
have been rated under Codes 7800 and 7802.  The "old" 
criteria under Diagnostic Code 7800 state that disfiguring 
scars of the head, face, or neck, where slight, are rated as 
0 percent disabling.  Where the scar is moderate, 
disfiguring, a 10 percent rating is warranted.  Where there 
is severe scarring, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, a 30 
percent rating is to be assigned.  The highest rating under 
this code, 50 percent, is warranted where the scar results in 
complete or exceptionally repugnant deformity of one side of 
the face, or with marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800 (effective prior 
to August 30, 2002).

The Board notes that words such as "moderate" and "marked" 
are not defined in the Rating Schedule.  "Moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871.  "Marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  Id. at 828.  
In any event, rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6.

From August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised Code 7800 [disfigurement of head, face, or 
neck], a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Code 6207.   
(Code 7800, effective August 30, 2002).  

Under the criteria in effect prior to August 30, 2002, Code 
7802 provides for a 10 percent rating when the veteran has 
second degree burn scars areas approximating one square foot 
(0.1 meter square).  38 C.F.R. § 4.118, Code 7802. [A square 
foot is 144 square inches].  The revised criteria under Code 
7802 are substantially similar to the former criteria.  The 
Board finds that here the criteria under Code 7800 are more 
favorable to the veteran than those under Code 7802, and 
should be applied.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The Board must first address whether the current or revised 
Code 7800 criteria should be applied. See Karnas, supra; see 
also VAOPGCPREC 3-2000.

The Board finds that the previous criteria (in effect prior 
to August 30, 2002), are more favorable to the veteran 
because the revised criteria contain more rigorous and 
specific standards for evaluating skin disabilities, which 
are not met in this case.  For these reasons, the regulations 
in effect prior to August 30, 2002, will be applied.

Considering rating under those criteria in effect prior to 
August 30, 2002, the Board notes that the evidence reasonably 
shows that the veteran's service-connected second degree burn 
residuals are moderate; disfiguring.  The affected area is 
visible and readily noticed.  See color photographs.  
Therefore, a 10 percent rating is warranted under the "old" 
Diagnostic Code 7800 criteria.  A rating in excess of 10 
percent under the "old" Diagnostic Code 7800 criteria is 
not warranted, as there is no evidence that the veteran's 
skin burn residuals are severe, producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not show that the 
service-connected skin disorder is manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  Therefore, a rating in excess of 10 percent 
is also not warranted under the revised Code 7800 criteria.  


ORDER

A 10 percent rating for second degree burn residuals of the 
face is granted, subject to the regulations governing payment 
of monetary awards.


REMAND

As was previously noted, in November 2000, the President 
signed into law the VCAA.  While the RO in March 2002 
provided the veteran some guidance regarding what the 
evidence must show to establish entitlement to service 
connection, the VCAA itself was not mentioned.  Further, the 
Court has since provided further guidelines regarding the 
notice provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The guidelines of the Court in 
Quartuccio do not appear to be fully satisfied.  In informal 
written argument dated in May 2003, the veteran's 
representative essentially asserted that the claim should be 
remanded to the RO for compliance with the VCAA.  See also 
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claim for entitlement to service 
connection for retinal lattice 
degeneration, what the evidence of record 
shows, and what further evidence VA would 
obtain for him, as well as what evidence 
or information he is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.

2.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
entire record and re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit.  The appellant has the right 
to submit additional evidence and argument on the matter  the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



